DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 and 17-20 are allowed.

Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-7 and 28 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear as to whether “recorded cut surface” is positively set forth in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418, of record) in view of Lang (US 2017/0258526, of record) in view of Abovitz (US 2013/0211421, of record).
Regarding claim 1, Giurgi discloses a surgical system, comprising: a surgical tool ([0048]: “sagittal saw”) and a processing system configured to: store a surgical plane comprising a plurality of sequential planned cuts comprising a first planned cut and one or more subsequent planned cuts ([0048]: “series of planar cuts”; [0058]: “software can then determine the cuts that need to be made”); determine a recorded cut surface using a plurality of tracked positions of the surgical tool while the surgical tool is used to complete an actual first cut substantially corresponding to the first planned cut ([0059]: “the saw 25 also may be tracked” – a plurality of tracked positions is determined for the cut because the tool is being tracked in real time ([0039]); and determine a deviation between the recorded cut surface and the first planned cut ([0059]: “the computer can calculate the deviation”).  Giurgi does not explicitly disclose the processing system updates the surgical plan by modifying the one or more subsequent planned cuts based on the deviation.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Giurgi, as to provide appropriate corrective measures.  Neither Giurgi nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Giurgi and Lang, as to provide automated detection and response of a deviation.
Regarding claim 3, Giurgi discloses that the processor system is configured to receive tracking data while the surgical tool is used to complete an actual second cut substantially corresponding to a second planned cut of the subsequent planned cuts; determine a second deviation between the actual second cut and the second planned cut using the tracking data ([0048]: “series of planar cuts”; [0058]: “software can then determine the cuts that need to be made”; [0059]: “the saw 25 also may be tracked”).  Giurgi does not explicitly disclose a processor to update the surgical plan by modifying a remainder of the subsequent planned cuts based on the second deviation and a weighing parameter.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Giurgi, as to provide appropriate corrective measures.  Neither Giurgi nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”, the comparison criterion would make a weighted decision).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Giurgi and Lang, as to provide automated detection and response of a deviation.
Regarding claim 5, neither Giurgi nor Lang explicitly disclose a robotic device coupled to the surgical tool, the processing system further configured to generate a control object corresponding to the surgical plan and control the robotic device using the control object to guide usage of the surgical tool in accordance with the control object.  However, Abovitz teaches a robotic arm with an associated surgical tool attached ([0018]: “robotic arm (22), associated tool (20)”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the robotic arm of Abovitz to the surgical system of Giurgi and Lang, as to provide automated manner of controlling a surgical instrument.
Regarding claim 7, Giurgi does not explicitly disclose that the surgical system is further configured to update the control object based on the updated surgical plan.  However, Lang teaches a bone altering surgical procedure that features the updating of a surgical plan by modifying subsequent surgical steps ([0753]; [0757]: “modify one of the next surgical steps”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the plan modification of Lang to the surgical procedure of Giurgi, as to provide appropriate corrective measures.  Neither Giurgi nor Lang explicitly disclose that a processor carries out the updating of the plan.  However, Abovitz teaches a controller that is adapted to automatically respond when a deviation from a predetermined plan occurs ([0004]: “controller to adapt automatically to a change detected in the progress of the medical procedure by comparing the monitored progress with a version of the predetermined operation plan”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the response of Abovitz to the surgical procedure of Giurgi and Lang, as to provide automated detection and response of a deviation.

Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418, of record) in view of Lang (US 2017/0258526, of record) in view of Abovitz (US 2013/0211421, of record), as applied to claims 1 and 3 above, in view of Haider (US 2014/0107471, of record).
Regarding claim 2, neither Giurgi, Lang, nor Abovitz explicitly disclose modifying a femur, and wherein the first planned cut is a distal cut, and wherein the one or more subsequent planned cuts comprise a planned posterior chamfer cut.  However, Haider teaches a surgical operation where a distal femur cut and a distal femur anterior chamfer cut are made ([0021]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cuts of Haider in a surgical environment as taught by Giurgi, Lang, and Abovitz, as to provide appropriate cuts in a surgical procedure.
Regarding claim 4, while Giurgi does not explicitly disclose that the second deviation comprises a translational deviation, a first rotational deviation about a first axis, and a second rotational deviation about a second axis, Giurgi does teaches that the cutting device does indeed translate and rotate during the procedure ([0058]) and that the saw may track the position of the cutting tool ([0059]: “saw 25 also may be tracked”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention that the deviation may be translational and rotational in nature since the device is being spatially tracked (Giurgi @ [0059]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418, of record) in view of Lang (US 2017/0258526, of record) in view of Abovitz (US 2013/0211421, of record), as applied to claim 5 above, in view of Otto (US 2014/0180290, of record).
Regarding claim 6, neither Giurgi, Lang, nor Abovitz explicitly disclose that the robotic device further comprising a robotic arm, the robotic arm configured to: allow a user to manipulate the surgical tool; and provide force feedback to the user when the surgical tool meets a boundary of the control object.  However, Otto teaches a surgical haptic object that may constrain the movement of a surgical tool ([0039]…[0043]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the haptic object of Otto to the surgical system of Giurgi, Lang, and Abovitz, as to provide appropriate restrictions on a surgical tool’s position.

Claim(s) 21-27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418, of record) in view of Greenwald (US 2015/0182288).
Regarding claim 21, Giurgi discloses a surgical system, comprising: a cutting tool ([0048]: “sagittal saw”) and a processing system configured to define a first plane based on a surgical plan ([0048]: “series of planar cuts”; [0058]: “software can then determine the cuts that need to be made”); a tracking system configured to provide, to the processing system, a plurality of positions of the cutting tool during a first stage by tracking the cutting tool ([0045]: “tracked saw 25”; [0047]: “optical trackers”).  Giurgi does not explicitly disclose that the processing system is further configured to: fit a surface to the plurality of positions of the cutting tool; define a second plane based on the surface and the surgical plan; and guide execution of a second stage using the second plane.  However, Greenwald teaches fitting a haptic boundary to the positions of a tracked tool for the purpose of guiding execution of a surgical procedure ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the surface of Greenwald to the navigation of Giurgi, as to provide enhanced guidance of a surgical tool.
Regarding claim 22, Giurgi discloses a display device, wherein the processing system is configured to guide the execution of the second stage by causing the display device to display a visualization of the second plane and the cutting tool (Fig. 11; [0041], [0043], [0045], [0059]: “display”, “display screen”, “displayed”).
Regarding claim 23, Giurgi does not explicitly disclose a robotic arm, wherein the processing system is configured to guide the execution of the second stage by controlling robotic arm to facilitate alignment of the surgical instrument with the second plane.  However, Greenwald teaches a robotic arm ([0052]: “robotic arm of haptic device 34”) using a haptic boundary to guide a surgical instrument ([0052]: “predetermined boundary planned”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the arm and guidance of Greenwald to the navigation of Giurgi, as to provide enhanced guidance of a surgical tool.
Regarding claim 24, Giurgi does not explicitly disclose a robotic device coupled to the cutting tool, wherein the processing system is further configured to control the robotic device to provide haptic feedback to a user manipulating the cutting tool to make a second actual cut associated with the second planned cut.  However, Greenwald teaches a robotic arm ([0052]: “robotic arm of haptic device 34”) using a haptic boundary to guide a surgical instrument ([0052]: “predetermined boundary planned”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the arm and guidance of Greenwald to the navigation of Giurgi, as to provide enhanced guidance of a surgical tool.
Regarding claim 25, Giurgi discloses that the surgical plan indicates an originally-planned overall shape of the first plane and the second plane; and the processing system is configured define the second plane to preserve the originally-planned overall shape of the first plane and the second plane ([0058]; [0059]: the software maintains what is planned).
Regarding claim 26, Giurgi discloses that the tracking system is further configured to provide, to the processing system, second data indicative of a deviation of the cutting tool from the second plane during the second stage; and define a third plane based on the surgical plan, and the deviation of the cutting tool from the second plane during the second stage ([0048]: “series of planar cuts” – implies first, second, and third; [0059]: “the computer can calculate the deviation from the desired plane”).
Regarding claim 27, Giurgi discloses that the surgical system is configured to define the third plane using an error minimization approach ([0059]: “correct for the error in position” - an error minimization approach is used).

Claim(s) 28 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Giurgi (US 2012/0123418, of record) in view of Lang (US 2017/0258526, of record) in view of Abovitz (US 2013/0211421, of record), as applied to claim 1 above, in view of Greenwald (US 2015/0182288).
Regarding claim 28, neither Giurgi, Lang, nor Abovitz explicitly disclose that the processing system is configured to determine the recorded cut surface by fitting a plane to the plurality of tracked positions of the surgical tool.  However, Greenwald teaches fitting a haptic boundary to the positions of a tracked tool for the purpose of guiding execution of a surgical procedure ([0052]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the surface of Greenwald to the navigation of Giurgi, Lang, and Abovitz, as to provide enhanced guidance of a surgical tool.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793